Case 5:20-cr-00040-JA-PRL Document 122 Filed 03/08/21 Page 1 of 2 PageID 431




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

UNITED STATES OF AMERICA,
    Plaintiff,

v.                                                Case No. 5:20-cr-40-JA-PRL

CHRISTINA LYNN CATALANO,
     Defendant.
_________________________________/

                         NOTICE OF APPEARANCE

      The Office of the Federal Defender has been appointed by the Court to

represent Ms. Christina Lynn Catalano in the above-styled case. The Clerk is

requested to enter the appearance of Shehnoor Kaur Grewal, Attorney, as counsel

for Ms. Catalano for appellate purposes only.

                                      Respectfully submitted,

                                      James T. Skuthan
                                      Acting Federal Defender

                                      /s/ Shehnoor Kaur Grewal
                                      Shehnoor Kaur Grewal
                                      Attorney
                                      Utah Bar Number 14662
                                      2075 W. First Street, Suite 300
                                      Fort Myers, Florida 33901
                                      Telephone: (239) 334-0397
                                      Facsimile: (239) 334-4109
                                      E-Mail: shehnoor_grewal@fd.org



                                         1
Case 5:20-cr-00040-JA-PRL Document 122 Filed 03/08/21 Page 2 of 2 PageID 432




                         CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Notice of Appearance was electronically

filed with the Clerk of Court by using the CM/ECF system, which will send a notice

of electronic filing to the Office of the United States Attorney on March 8, 2021.

                                       /s/ Shehnoor Kaur Grewal
                                       Shehnoor Kaur Grewal




                                         2
